                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

LIZ JENNY GUINN,

         Plaintiff,

v.                                                                                        No. 16-cv-0689 SMV

ANDREW SAUL,1
Commissioner of the Social Security Administration,

         Defendant.

                              MEMORANDUM OPINION AND ORDER

         THIS MATTER is before the Court on Plaintiff’s Motion for Order Authorizing Attorney

Fees Pursuant to 42 U.S.C. § 406(b) and Supporting Memorandum [Doc. 37], filed on June 14,

2019. The motion seeks $11,805.50 in attorney fees for legal services rendered before the Court.

Id. at 1. The Commissioner filed no response, and the time for doing so has passed. The parties

have consented to the undersigned’s entering final judgment in this case. [Doc. 9]. Having

reviewed the briefs, the record, and the applicable case law and being otherwise fully advised in

the premises, I find that the Motion is well-taken and should be granted. Plaintiff should be

awarded $11,805.50 in attorney fees.

                                              Procedural History

         The Commissioner denied Plaintiff’s application for a period of disability and disability

insurance benefits. See [Doc. 29] at 4. After exhausting her administrative appeals, Plaintiff

timely filed an action in this Court on June 24, 2016. [Doc. 1]. Ultimately, the Court reversed the


1
 Andrew Saul is the current Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the Defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
Commissioner’s denial of benefits and remanded the case for further proceedings. [Docs. 29, 30].

On remand from this Court, an ALJ issued a final administrative decision fully favorable to

Plaintiff on October 15, 2018. Notice of Decision – Fully Favorable [Doc. 37-1] at 1, 6–12.

Plaintiff was awarded back benefits totaling approximately $87,222. See [Doc. 37] at 4; Notice of

Award [Doc. 37-1] at 14. The Commissioner has withheld $21,805.50 to pay for representation

before the Administration and before this Court.2 [Doc. 37-1] at 14.

        Plaintiff and her counsel entered into a contingency fee agreement providing that Plaintiff

would pay her attorney 25% of any back benefits in exchange for representation in federal court.

This fee would be in addition to any fee that Plaintiff had agreed to pay for representation before

the Administration. Fee Agreement—Federal Court, [Doc. 37-1] at 21. Plaintiff’s counsel has

requested $11,805.50 for representation before this Court, which is about 13.5% of the back

benefits awarded. [Doc. 37] at 5.

                                                   Standard

        A court may award attorney’s fees pursuant to 42 U.S.C. § 406(b)(1) where the claimant

receives a favorable administrative decision following a remand of the case to the Secretary for

further consideration. In relevant part, the statute at issue states:

                 Whenever a court renders a judgment favorable to a claimant under
                 this subchapter who was represented before the court by an attorney,
                 the court may determine and allow as part of its judgment a
                 reasonable fee for such representation, not in excess of 25 percent
                 of the total of the past-due benefits to which the claimant is entitled
                 by reason of such judgment . . . .




2
  Under 42 U.S.C. § 406(a), any award of fees for services performed before the Administration is properly a matter
for the Administration to decide. This Court awards fees only for services performed here. § 406(b); Wrenn v. Astrue,
525 F.3d 931, 937 (10th Cir. 2008).

                                                         2
42 U.S.C. § 406(b)(1) (2018). “The tenor of 406(b) is permissive rather than mandatory. It says

that the court may make such an award, not that such an award shall be made.” Whitehead v.

Richardson, 446 F.2d 126, 128 (6th Cir. 1971). The Whitehead court reasoned that “Congress

recognized the difference between the mandatory term ‘shall’ and the permissive term ‘may.’” Id.

Congress used “shall” in 406(a) and “may” in 406(b) where the statute specifically provides that

the court is expected to determine whether to allow attorney’s fees. Id. Traditionally, an award of

attorney’s fees is a matter within sound discretion of the court.   Id.

       In Gisbrecht v. Barnhart, the Supreme Court concluded that § 406(b) was designed by

Congress to “control, not displace, fee agreements between Social Security benefit claimants and

their counsel.” 535 U.S. 789, 792 (2002). Courts should review fee arrangements “as an

independent check, to assure that they yield reasonable results in particular cases.” Id. at 807. The

statute imposes the 25%-of-past-due-benefits limitation on fees as a ceiling, not as a standard to

be used to substantiate reasonableness. Id. at 808–09.

         Courts have reduced attorney fee “recovery based on the character of the representation

 and the results the representation achieved.” Id. at 808. In cases where plaintiffs’ attorneys have

 caused delays or provided substandard representation or if the benefits are large in comparison

 to the amount of time counsel spent on the case, courts have authorized reduced fees. Id.; see

 also McGuire v. Sullivan, 873 F.2d 974, 981 (7th Cir. 1989) (explaining that “the court should

 consider the reasonableness of the contingency percentage to make sure the attorney does not

 receive fees which are out of proportion to the services performed, the risk of loss and the other

 relevant considerations”). Ultimately, plaintiffs’ attorneys have the burden of showing that the

 fee sought is reasonable. Gisbrecht, 535 U.S. at 808. “Within the 25 percent boundary, . . . the



                                                  3
 attorney for the successful claimant must show that the fee sought is reasonable for the services

 rendered.” Id. at 807.

                                           Analysis

       First, the Court must determine if the Fee Agreement meets § 406(b)(1) guidelines. In

relevant part, the Fee Agreement reads:

               FEE AGREEMENT—FEDERAL COURT

               ...

               . . . . If I am awarded benefits in federal court or if I am awarded
               benefits by the Social Security Administration following a remand
               ordered by [the] federal court in my case in which my attorney
               represented me, I agree to pay my attorney twenty-five percent
               (25%) of my and my family’s past-due benefits. . . .

               ....

                  This agreement is in addition to any previous fee agreement I
               have signed with my attorney for representation before the Social
               Security Administration. . . .

[Doc. 37-1] at 21. Thus, the Fee Agreement meets § 406(b)(1)’s guideline of not exceeding 25%

of the past-due benefits.

       Second, the Court must review contingent fee agreements such as these “to assure that they

yield reasonable results in particular cases.” Gisbrecht, 535 U.S. at 807. Plaintiff’s counsel has

the burden of demonstrating that his request for fees is reasonable under the circumstances. Id.

The reasonableness determination is “based on the character of the representation and the results

the representation achieved.” Id. at 808. Factors relevant to the reasonableness of the fee request

include: (1) whether the attorney’s representation was substandard; (2) whether the attorney was

responsible for any delay in resolution of the case; and (3) whether the contingency fee is

disproportionately large in comparison to the amount of time spent on the case. Id.

                                                4
           Having reviewed the particular facts of this case in light of the Gisbrecht factors, I find

    that Plaintiff’s counsel has shown that $11,805.50 is reasonable for his representation of

    Plaintiff before this Court. Counsel has ably represented Plaintiff before this Court, totaling

    28.59 hours of attorney time. [Doc. 37] at 3. Counsel’s representation was more than adequate;

    the results achieved were excellent. See [Doc. 29]. Next, the Court finds that Plaintiff’s counsel

    was not responsible for any appreciable delay in resolution of the case.

           Finally, the Court finds that the award would not be disproportionately large in

    comparison to the amount of time spent on the case (28.59 hours). See Affidavit of Michael

    Armstrong [Doc. 37-1] at 18–20. It would equate to an effective hourly rate of $412.92.

    Considering counsel’s experience and his performance in this case, the Court finds the rate to

    be reasonable.3

          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff’s

    Motion for Order Authorizing Attorney Fees Pursuant to 42 U.S.C. § 406(b) [Doc. 37] be

    GRANTED. Counsel is awarded $11,805.50 in attorney fees pursuant to 42 U.S.C. § 406(b)(1)

    for representing Plaintiff before this Court.4

           IT IS SO ORDERED.

                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge
                                                              Presiding by Consent



3
  See generally Grunseich v. Barnhart, 439 F. Supp. 2d 1032, 1035 (C.D. Cal. 2006) (approving attorney’s fees of
$600 per hour); Yarnevic v. Apfel, 359 F. Supp. 2d 1363, 1365–66 (N.D. Ga. 2005) (approving attorney’s fees at an
effective rate of $643 per hour).
4
  This Court previously awarded $5,554.14 in attorney fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C.
§ 2412. [Doc. 36] at 1. As counsel acknowledges, he is required to refund the smaller of the EAJA award (or, if
applicable, whatever portion of the EAJA award not subject to offset under the Treasury Offset Program) or this
§ 406(b) award to Plaintiff in accordance with Gisbrecht, 535 U.S. at 796. [Doc. 37] at 2.

                                                         5
